The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes the limitation “a substrate support including;”. This should be a colon rather than a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-10:
Claims 9-10 recite the limitation "the plasma processing apparatus". There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the substrate support”.
Regarding claim 17:
	Claim 17 recites the limitations "the first edge ring" and “the second edge ring”. There is insufficient antecedent basis for these limitations in the claim. For purposes of prosecution on the merits, examiner is interpreting these limitations to mean "the first 
Regarding claims 18-19:
	Claims 18-19 are rejected at least based on their dependency from claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamura et al (US 2007/0000614) in view of Rice et al (US 2017/0213758) and Schmid et al (US 2020/0234981).
Regarding claim 1:
	Hatamura teaches a plasma processing apparatus (plasma processing system, 1) [fig 1 & 0020] comprising: a plasma processing chamber (processing chamber, 10) [fig 1 & 0020]; a substrate support (substrate holder, 30) disposed in the plasma processing chamber (10), the substrate support (30) including: a main body having a substrate supporting region (central region of 30) and an annular region (annular region of 30) surrounding the substrate supporting region (central region of 30) [fig 1, 4 & 0020, 0032]; a first ring (focus ring, 260) disposed on the annular region (annular region of 30), the first ring (260) having an inner portion (lip, 262) and an outer portion (peripheral portion of 260) [fig 4 & 0032]; a second ring (secondary focus ring, 280) disposed on the inner portion of the first ring (lip, 262), a radially outer edge of the second ring (280) being surrounded by the outer portion of the first ring (see fig 4) [fig 4 & 0032].
	Hatamura does not specifically disclose the inner portion having a plurality of through-holes; the second ring having a plurality of recesses at a lower surface of the second ring; and a plurality of lift pins corresponding to the respective through-holes, each lift pin having a lower portion and an upper portion, the upper portion being configured to support the second ring through the corresponding through-hole, the upper portion having a tip end contacting one of the plurality of recesses when the upper portion supports the second ring; and a driving unit configured to vertically move the plurality of lift pins.
	Rice teaches an inner portion of a first ring having a plurality of through-holes (openings, 806) [fig 7-8A & 0054]; a second ring (edge ring, 732) having a plurality of recesses (one or more cavities, 808) at a lower surface (second surface, 816) of the second ring (732) [fig 7-8A & 0054]; and a plurality of lift pins (one or more push pins, 733) corresponding to the respective through-holes (806), each lift pin (733) having a lower portion (bottom portion of 733) and an upper portion (upper portion of 733), the upper portion (upper portion of 733) being configured to support the second ring (732) through the corresponding through-hole (806), the upper portion (upper portion of 733) having a tip end (chamfered tip, 810) contacting one of the plurality of recesses (808) when the upper portion supports the second ring (732) [fig 7-8A & 0053-0054]; and a driving unit (one or more actuators, 736) configured to vertically move the plurality of lift pins (733) [fig 7-8A & 0053].
	Hatamura and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Hatamura with the lift pin arrangement of Rice to allow for movement of the second ring after erosion in order to maintain the second ring at the desired height in order to improve plasma uniformity [Rice – 0055] and to allow for replacement of the second ring without venting and opening the process chamber [Rice – 0058].
	Hatamura modified by Rice does not specifically disclose the lower portion of each lift pin being configured to support the first ring.
	Schmid teaches a lower portion (lower portion, 371a) of each lift pin (350) being configured to support the first ring (see fig 3C) [fig 3A-3C & 0047-0050].
Modified Hatamura and Schmid are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the lower portion of each lift pin of modified Hatamura to be configured to support the first ring, as in Schmid, to allow for replacement of the first ring without venting and opening the process chamber [Schmid - 0050].
Regarding claim 2:
	Hatamura teaches the second ring (280) is made of silicon or silicon carbide (at least one of silicon and silicon carbide) [fig 4 & 0034]
Regarding claim 3:
	Hatamura teaches the first ring (260) is made of silicon or silicon carbide (material such as silicon and silicon carbide) [fig 4 & 0019, 0032].
Regarding claim 4:
	Modified Hatamura teaches a width of the lower portion (371a) is greater than a width of the upper portion (371b) [Schmid – fig 3A-3C & 0047-0050].
Regarding claim 5:
	Modified Hatamura teaches the tip end (810) of the upper portion has a tapered surface (chamfered) [Rice – fig 7-8A & 0054].
Regarding claim 6:
	Modified Hatamura teaches each of the plurality of recesses (808) is fitted into (see fig 8A) the tip end (810) of the upper portion [Rice - fig 7-8A & 0054].
Regarding claim 7:
	Hatamura teaches the main body includes a base (230) and an electrostatic chuck disposed on the base (ESC coupled to 230) [fig 4 & 0032].
Regarding claim 8:
	Hatamura teaches a substrate support (substrate holder, 30) comprising: a main body having a substrate supporting region (central region of 30) and an annular region (annular region of 30) surrounding the substrate supporting region (central region of 30) [fig 1, 4 & 0020, 0032]; a first ring (focus ring, 260) disposed on the annular region (annular region of 30), the first ring (260) having an inner portion (lip, 262) and an outer portion (peripheral portion of 260) [fig 4 & 0032]; a second ring (secondary focus ring, 280) disposed on the inner portion of the first ring (lip, 262), a radially outer edge of the second ring (280) being surrounded by the outer portion of the first ring (see fig 4) [fig 4 & 0032].
	Hatamura does not specifically disclose the inner portion having a plurality of through-holes; and a plurality of lift pins corresponding to the respective through-holes, each lift pin having a lower portion and an upper portion, the upper portion being configured to support the second ring through the corresponding through-hole.
	Rice teaches an inner portion of a first ring having a plurality of through-holes (openings, 806) [fig 7-8A & 0054]; and a plurality of lift pins (one or more push pins, 733) corresponding to the respective through-holes (806), each lift pin (733) having a lower portion (bottom portion of 733) and an upper portion (upper portion of 733), the upper portion (upper portion of 733) being configured to support the second ring (732) through the corresponding through-hole (806) [fig 7-8A & 0053].
	Hatamura and Rice are analogous inventions in the field of substrate supports. It would have been obvious to one skilled in the art before the effective filing date to modify the substrate support of Hatamura with the lift pin arrangement of Rice to allow for movement of the second ring after erosion in order to maintain the second ring at the desired height in order to improve plasma uniformity [Rice – 0055] and to allow for replacement of the second ring without venting and opening the process chamber [Rice – 0058].
	Hatamura modified by Rice does not specifically disclose the lower portion of each lift pin being configured to support the first ring.
	Schmid teaches a lower portion (lower portion, 371a) of each lift pin (350) being configured to support the first ring (see fig 3C) [fig 3A-3C & 0047-0050].
Modified Hatamura and Schmid are analogous inventions in the field of substrate supports. It would have been obvious to one skilled in the art before the effective filing date to modify the lower portion of each lift pin of modified Hatamura to be configured to support the first ring, as in Schmid, to allow for replacement of the first ring without venting and opening the process chamber [Schmid - 0050].
Regarding claim 9:
	Hatamura teaches the second ring (280) is made of silicon or silicon carbide (at least one of silicon and silicon carbide) [fig 4 & 0034]
Regarding claim 10:
	Hatamura teaches the first ring (260) is made of silicon or silicon carbide (material such as silicon and silicon carbide) [fig 4 & 0019, 0032].
Regarding claim 11:
	Modified Hatamura teaches a width of the lower portion (371a) is greater than a width of the upper portion (371b) [Schmid – fig 3A-3C & 0047-0050].
Regarding claims 12-13:
	Modified Hatamura teaches the upper portion (upper portion of 733) having a tapered tip end (chamfered tip, 810) [Rice - fig 7-8A & 0053-0054]; and the second ring (edge ring, 732) has a plurality of recesses (one or more cavities, 808) at a lower surface (second surface, 816) of the second ring (732), and each recess (808) is fitted into (see fig 8A) the tapered tip end (810) of the upper portion [Rice - fig 7-8A & 0053-0054].
Regarding claim 14:
	Modified Hatamura teaches the second ring (edge ring, 732) has a plurality of recesses (one or more cavities, 808) at a lower surface (second surface, 816) of the second ring (732), and each recess (808) contacts a tip end (810) of the upper portion when the plurality of lift pins (733) support the second ring (732) [Rice - fig 7-8A & 0053-0054].
Regarding claim 15:
	Modified Hatamura teaches the upper portion (upper portion of 733) has a first portion, a second portion, and a third portion extending between the first portion and the second portion, and third portion has a tapered surface (see fig 8A) [Rice – fig 7-8A & 0054].
Regarding claim 16:
	Hatamura teaches the main body includes a base (230) and an electrostatic chuck disposed on the base (ESC coupled to 230) [fig 4 & 0032].
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamura et al (US 2007/0000614) in view of Rice et al (US 2017/0213758).
Regarding claim 17:
	Hatamura teaches a ring structure (260/280) [fig 4 & 0032] comprising: a first ring (focus ring, 260) having an inner portion (lip, 262) and an outer portion (peripheral portion of 260) [fig 4 & 0032]; and a second ring (secondary focus ring, 280) disposed on the inner portion of the first ring (lip, 262), a radially outer edge of the second ring (280) being surrounded by the outer portion of the first ring (see fig 4) [fig 4 & 0032].
	Hatamura does not specifically disclose the inner portion having a plurality of through-holes arranged in a circumferential direction; the second ring having a plurality of recesses at a lower surface of the second ring and the plurality of recesses being arranged in a circumferential direction so as to correspond to the respective through-holes
	Rice teaches an inner portion of a first ring having a plurality of through-holes (openings, 806) arranged in a circumferential direction [fig 7-8A & 0054]; a second ring (edge ring, 732) having a plurality of recesses (one or more cavities, 808) at a lower surface (second surface, 816) of the second ring (732) and the plurality of recesses (808) being arranged in a circumferential direction so as to correspond to the respective through-holes (openings, 806) [fig 7-8A & 0054].
Hatamura and Rice are analogous inventions in the field of ring structures. It would have been obvious to one skilled in the art before the effective filing date to modify the first ring and second ring of Hatamura with a plurality of through-holes and recesses, respectively, as in Rice, to accomodate a lift pin arrangement to engage the second ring to allow for movement of the second ring after erosion in order to maintain the second ring at the desired height in order to improve plasma uniformity [Rice – 0055] and to allow for replacement of the second ring without venting and opening the process chamber [Rice – 0058].
Regarding claim 18:
	Hatamura teaches the second ring (280) is made of silicon or silicon carbide (at least one of silicon and silicon carbide) [fig 4 & 0034]
Regarding claim 19:
	Hatamura teaches the first ring (260) is made of silicon or silicon carbide (material such as silicon and silicon carbide) [fig 4 & 0019, 0032].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mishra et al (US 2016/0307742) teaches a first ring [fig 4B].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718